        Case 1:18-cv-11528-RWS Document 37 Filed 03/29/19 Page 1 of 1

  MOI·gan Lewis


 Kimberley E. Lunetta
 Of Counsel
 +1.212.309.6656
 kimberley.lunetta@morganlewis.com



 March 29, 2019


 VIA ECF

 Hon. James L. (ott
 United States Magistrate Judge
 Daniel Patrick Moynihan
 United States Courthouse
 Courtroom 21D
 500 Pearl Street
 New York, NY 10007-1312

 Re:        Doe v. Morgan Stanley & Co., LLC, et al.: No. 18-cv-11528

 Dear Judge Cott:

 We represent Defendants in the above-referenced matter. We write at Plaintiff's counsel Abe
 Melamed's request. Plaintiff asks that the Court extend the deadline for Plaintiff to respond to
 Defendants' pending Motion to Compel Arbitration until May 3, 2019, and set the deadline for
 Defendants' Reply as May 17, 2019. Defendants consent to this request. Counsel for the parties
 are available for a conference call, should the Court have any questions or concerns. We thank the
 Court for its time and attention.


 Respectfully submitted,
        '----



 c: Abraham Z. Melamed, Esq.




                                                  Morgan, lewis    & Bockius   LLP


                                                  101 Park Avenue
                                                  New York, NY 10178-0060            0+1.212.309.6000
                                                  United States                      G +1.212.309.6001
DB1/ 103149121.1
